In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-635V
                                       Filed: July 6, 2016
                                       Not to be Published

*************************************
JENNIFER SCHAEFER,                             *
                                               *
               Petitioner,                     *          Petitioner’s motion to dismiss;
                                               *          flu vaccine; immediate onset of
 v.                                            *          abdominal pain; chronic pain;
                                               *          vomiting; left rib pain; neck pain;
SECRETARY OF HEALTH                            *          leg numbness; numbness and tingling
AND HUMAN SERVICES,                            *          in left arm; severe upper thoracic chest
                                               *          pain, symptoms of shingles; fatigue;
               Respondent.                     *          insomnia; weakness; post-traumatic
                                               *          neuralgia; small fiber neuropathy
*************************************
Darren Keith Short, Collinsville, IL, for petitioner.
Lisa A. Watts, Washington, DC, for respondent.

MILLMAN, Special Master

                                               DECISION 1

        On June 19, 2015, petitioner filed a petition under the National Childhood Vaccine Injury
Act, 42 U.S.C. § 300aa-10-34 (2012), alleging that immediately after she received influenza
(“flu”) vaccine on October 26, 2012, she had abdominal pain, chronic pain, vomiting, left rib
pain, neck pain, leg numbness, numbness and tingling in her left arm, severe upper thoracic chest
pain, symptoms of shingles, fatigue, insomnia, weakness, post-traumatic neuralgia,
lymphadenopathy, numbness and tingling in her lips and tongue, facial pain, hyperesthesia,
paresthesias, polyarthritis, polyneuritis, autoimmune neuritis, hot flashes, sharp foot pain,
radiculitis, glossopharyngeal neuralgia, burning sensations in her feet and ankles, small fiber

1
 Because this decision contains a reasoned explanation for the special master’s action in this case, the
special master intends to post this decision on the United States Court of Federal Claims’ website, in
accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services). Vaccine Rule 18(b) states that all decisions of the special
masters will be made available to the public unless they contain trade secrets or commercial or financial
information that is privileged and confidential, or medical or similar information whose disclosure would
constitute a clearly unwarranted invasion of privacy. When such a decision is filed, petitioners have 14
days to identify and move to redact such information prior to the document’s disclosure. If the special
master, upon review, agrees that the identified material fits within the categories listed above, the special
master shall redact such material from public access.
neuropathy, and polyneuritis neuralgia. Pet. Preamble and ¶¶ 4, 5.

        Petitioner filed medical records with her petition including a statement dated December
3, 2012 from a neurologist specializing in sleep medicine, Dr. Venkat K.C. Rao, who wrote that
petitioner had a normal electromyography (‘EMG”) and normal nerve conduction study. Med.
recs. Ex. 3, at 4 (petitioner did not number the pages of the exhibit; the undersigned numbered
the pages so as to refer to them). Dr. Rao also wrote that petitioner had small fiber neuropathy
“status-post flu shot.” Id. Dr. Rao gave no basis for his conclusion that petitioner had small
fiber neuropathy. None of petitioner’s medical records diagnose her with small fiber neuropathy.
The only conclusion anyone familiar with petitioner’s medical records can make is that she is
normal neurologically. Moreover, Dr. Rao’s statement that petitioner’s purported small fiber
neuropathy occurred after a flu shot is not proof that the flu vaccine caused it. In order to satisfy
petitioner’s burden of proof in the Vaccine Program, Dr. Rao had to give a credible basis for his
opinion. An expert’s opinion is only as good as the basis for it. Perreira v. Sec’y of HHS, 33
F.3d 1375, 1377 (Fed. Cir. 1994). Temporality is not a sufficient basis to conclude causation.

        Moreover, in his notes for petitioner’s normal EMG and nerve conduction study on
December 3, 2012, Dr. Rao states the study did not show any evidence that petitioner had
sensorimotor polyneuropathy, myopathy, or cervical or lumbar radiculopathy. Med. recs. Ex. 3
at 15. Yet, while he found petitioner normal neurologically, Dr. Rao then concluded she had
“post flu polyneuritis, mainly small fiber polyneuritis.” Id. Dr. Rao’s conclusion contradicts his
own study findings and is not plausible. Moreover, on May 30, 2013, Dr. Rao wrote petitioner’s
counsel, stating that petitioner’s workup did not show any abnormalities and all her symptoms
were subjective. Med. recs. Ex. 3, at 39.

       On July 5, 2016, petitioner filed a Motion to Dismiss Without Prejudice.

         The undersigned GRANTS petitioner’s Motion to Dismiss and DISMISSES the petition
for failure to make a prima facie case of causation in fact.

                                              FACTS

                                    Pre-Vaccination Records

        On September 10, 2012, petitioner saw her personal care physician, Dr. Tanin Parich, and
complained of three days of flu symptoms with an increase in temperature to 100 degrees. Med.
recs. Ex. 3B, at 8 (since petitioner did not number her exhibit pages, this page number reflects
the one in CM-ECF). She was unable to sleep. Id. She started to have a low-grade fever,
nausea, vomiting, loose watery stool, and a sore throat about three days previously. Id. She had
many stresses at home, including her mother-in-law living with petitioner’s parents, and work
made her feel so tired, she did not want to get up, clean up, or take a shower, and felt so
depressed, she was hardly able to sleep. Id. Since June 2010, she had an almost daily pink
vaginal discharge for which she should have seen her gynecologist. Id. Dr. Parich advised
petitioner to take Xanax. He diagnosed her with acute anxiety related to her situation and her

                                                 2
recovering from clinically acute gastroenteritis. Id. He also diagnosed her with
menometrorrhagia, for which she would likely need a dilatation and curettage. Id.

        On October 16, 2012, petitioner told Dr. Parich that she had seen a chiropractor twice in
the past week because of two dislocated ribs. Id. Petitioner said she had been cutting something
on a cutting board when her ribs dislocated. Id. She had been nauseated and not sleeping well.
Id. She had been spotting menstrually for about three months and had an appointment with her
gynecologist the following week. Id. Petitioner also complained of neck and back pain. Id.
(The bottom of the record on page 8 is missing.)

                                   Post-Vaccination Records

        On October 30, 2012, four days after her flu vaccination, petitioner saw Dr. Parich. Id. at
7. Petitioner told Dr. Parich that, on October 6, 2012, while she was cooking, she had a sudden
onset of left-sided neck pain and upper back pain and left arm pain, which lasted about a day. Id.
The chiropractor told her that she had dislocated her cervical and upper thoracic vertebrae. Id.
Petitioner also had some tingling sensation in her left lower lateral chest in conjunction with left
arm paresthesia and lower neck and upper back pain, but no motor weakness. Id. She was
concerned about intermittent dry mouth for the past month or so, and about having a scattered
area of tenderness over her anterior and posterior chest wall with no symptoms of morning
stiffness or rash. Id. She had a family history of an uncle with lupus and other family members
with some form of autoimmune disease. Id. Petitioner told Dr. Parich that she had a flu
vaccination on October 26, 2012 with no side effects. Id. On physical examination, Dr. Parich
found no focal neurological deficit. Id. Petitioner had localized tenderness over her upper
thoracic spine in the T-2 and T-3 area. Id. Dr. Parich suspected petitioner probably had
fibromyalgia, but he needed to rule out a herniated disc on her left upper thoracic spine area. Id.

         On November 12, 2012, petitioner phoned Dr. Parich to tell him she was having joint
pains and nerve problems. Id. at 6. On November 14, 2012, petitioner again phoned Dr. Parich
to tell him that Dr. Reed saw her and thought she had shingles. Id.

        On November 27, 2012, petitioner saw PA Elaine Rynders and asked for a referral to a
neurologist. Id. at 5. Petitioner said she had a series of episodes starting around October 16,
2012 (ten days before her flu vaccination), with overall general myalgias. Id. On October 30,
2012, she had left-sided neck pain, upper back pain, and left arm pain. Id. An MRI showed she
had mild degenerative disc disease of the central spine. Id. Shortly after the flu vaccination on
October 26, 2012, she had left-sided arm pain, numbness, and tingling. Id. Her skin hurt to the
touch. Id. The Pain Clinic thought she had shingles without rash. Id. The Wednesday
(November 21, 2012) before Thanksgiving (November 22, 2012), she experienced more pain
mostly in the upper torso. Id. On November 26, 2012, she had pain when she ate. Id. Her
whole mouth burned and her esophagus felt on fire. Id. On November 27, 2012, she had joint
pain in all her joints. Id. PA Rynders diagnosed petitioner with generalized pain with some
numbness and tingling. Id.


                                                 3
        On November 29, 2012, petitioner saw Dr. Priya Kumaraguru. Id. at 4. She complained
of fever and chills and had 99.9 degree low-grade fever. Id. On physical examination, petitioner
reported that one of her anterior cervical lymph nodes was enlarged, but Dr. Kumaraguru could
not feel it. Id. Petitioner reported pain in her bilateral axillary area (arm pits). Id. Dr.
Kumaraguru wrote petitioner did have some tenderness in the pectoralis major muscles, but no
lymphadenopathy. Id. Petitioner’s axilla were free and Dr. Kumaraguru found no lymph nodes
palpable. Id. Neurologically, petitioner appeared grossly intact although petitioner complained
of tingling and numbness all over her body. Id. Petitioner did not have any trigger points or
tender points. Id. Dr. Kumaraguru’s diagnosis was generalized paresthesias, bilateral axillary
pain, fibromyalgia, low-grade fever, and possible sequelae of the flu vaccine. Id. Petitioner
thought all her symptoms were related to the flu shot, but Dr. Kumaraguru wrote “though I tried
to explain to her that she possibly has fibromyalgia. She does not want to agree that she has
fibromyalgia.” Id. Dr. Kumaraguru diagnosed petitioner with an underlying component of
anxiety and stress. Id.

        On November 30, 2012, petitioner saw Dr. Venkat K.C. Rao, a neurologist, giving him a
history of sudden onset of pain and paresthesias after a flu vaccination on October 26, 2012.
Med. recs. Ex. 3, at 1. Petitioner told Dr. Rao that immediately after the vaccination, she had left
chest pain that started around the rib area, and left arm numbness and tingling. Id. She said that
on November 5, 2012, she started having joint pain, pressure in her left rib area, and upper back
pain. Id. On physical examination, petitioner had 5/5 strength in all extremities, her sensation
was intact to touch, and her deep tendon reflexes were 2/4 throughout with bilateral flexor
plantar responses. Id. at 2. Dr. Rao diagnosed petitioner with polyneuritis in a subacute to
chronic state as well as small fiber neuritis. Id. at 3.

        On December 2, 2012, Dr. Rao conducted an EMG and nerve conduction study on
petitioner which was normal, yet he diagnosed her with small fiber neuropathy even though he
recognized there was no evidence of sensorimotor polyneuropathy. Id. at 4, 8.

        On December 18, 2012, petitioner returned to her personal care physician Dr. Parich and
told him that Dr. Rao diagnosed her with Guillain-Barré Syndrome 2 due to flu vaccine. Med.
recs. Ex. 3B, at 3. Dr. Parich examined petitioner and found that her lower extremities had brisk
reflexes. Id.

       On February 8, 2013, Dr. Rao wrote a note that the intravenous immunoglobulin
(“IVIG”) he had prescribed for petitioner was refused by petitioner’s insurance company even
when he explained that petitioner had a variant of GBS. Med. recs. Ex. 3, at 25. He diagnosed
her with variant of GBS, unspecified neuralgia, neuritis, and radiculitis. Id. at 26.

2
  Guillain-Barré Syndrome is a “rapidly progressive ascending motor neuron paralysis of unknown etiology,
frequently seen after an enteric or respiratory infection. An autoimmune mechanism following viral infection has
been postulated. It begins with paresthesias of the feet, followed by flaccid paralysis of the entire lower limbs,
ascending to the trunk, upper limbs, and face; other characteristics include slight fever, bulbar palsy, absent or
lessened tendon reflexes, and increased protein in the cerebrospinal fluid without a corresponding increase in cells.
Dorland’s Illustrated Medical Dictionary 1832 (32nd ed. 2012).
                                                          4
        On May 30, 2013, Dr. Rao wrote a letter to petitioner’s counsel, stating that petitioner’s
workup did not show any abnormalities. Id. at 39. Dr. Rao told petitioner’s counsel that all of
petitioner’s symptoms were subjective. Id.

                                          DISCUSSION

       To satisfy her burden of proving causation in fact, petitioner must prove by preponderant
evidence: “(1) a medical theory causally connecting the vaccination and the injury; (2) a logical
sequence of cause and effect showing that the vaccination was the reason for the injury; and (3) a
showing of a proximate temporal relationship between vaccination and injury.” Althen v. Sec’y
of HHS, 418 F.3d 1274, 1278 (Fed. Cir. 2005). In Althen, the Federal Circuit quoted its opinion
in Grant v. Secretary of Health and Human Services, 956 F.2d 1144, 1148 (Fed. Cir. 1992):

               A persuasive medical theory is demonstrated by “proof of a logical
               sequence of cause of and effect showing that the vaccination was
               the reason for the injury [,]” the logical sequence being supported
               by a “reputable medical or scientific explanation[,]” i.e., “evidence
               in the form of scientific studies or expert medical testimony[.]”

418 F.3d at 1278.

       Without more, “evidence showing an absence of other causes does not meet petitioners’
affirmative duty to show actual or legal causation.” Grant, 956 F.2d at 1149. Mere temporal
association is not sufficient to prove causation in fact. Id. at 1148.

        Petitioner must show not only that but for her flu vaccination, she would not have had
abdominal pain, chronic pain, vomiting, left rib pain, neck pain, leg numbness, numbness and
tingling in her left arm, severe upper thoracic chest pain, symptoms of shingles, fatigue,
insomnia, weakness, post-traumatic neuralgia, lymphadenopathy, numbness and tingling in her
lips and tongue, facial pain, hyperesthesia, paresthesias, polyarthritis, polyneuritis, autoimmune
neuritis, hot flashes, sharp foot pain, radiculitis, glossopharyngeal neuralgia, burning sensations
in her feet and ankles, small fiber neuropathy, and polyneuritis neuralgia, but also that her flu
vaccination was a substantial factor in causing her abdominal pain, chronic pain, vomiting, left
rib pain, neck pain, leg numbness, numbness and tingling in her left arm, severe upper thoracic
chest pain, symptoms of shingles, fatigue, insomnia, weakness, post-traumatic neuralgia,
lymphadenopathy, numbness and tingling in her lips and tongue, facial pain, hyperesthesia,
paresthesias, polyarthritis, polyneuritis, autoimmune neuritis, hot flashes, sharp foot pain,
radiculitis, glossopharyngeal neuralgia, burning sensations in her feet and ankles, small fiber
neuropathy, and polyneuritis neuralgia. Shyface v. Sec’y of HHS 165 F.3d 1344, 1352 (Fed. Cir.
1999).

       Moreover, there is no proof in the medical records that flu vaccination significantly
aggravated any pre-vaccination illness petitioner may have had. 42 U.S.C. § 300aa-33(4):

                                                 5
                The term “significant aggravation” means any change for the
                worse in a preexisting condition which results in markedly greater
                disability, pain, or illness accompanied by substantial deterioration
                of health.

        The Vaccine Act does not permit the undersigned to rule for petitioner based on “the
claims of a petitioner alone, unsubstantiated by medical records or by medical opinion.” 42
U.S.C. § 300aa-13(a)(1). In the instant action, petitioner’s Dr. Rao at first thought she had a
small fiber polyneuropathy and diagnosed her with a variant of GBS, unspecified neuralgia,
neuritis, and radiculitis, and then changed his mind and wrote petitioner’s attorney that petitioner
did not have any abnormalities and all her symptoms were subjective. Neither petitioner’s
medical records nor her putative expert supports her allegations. In addition, she told Dr. Parich
four days after flu vaccination that she had no side effects,casting doubt on her subsequent
claims that she had an immediate reaction to her flu vaccination.

        The undersigned GRANTS petitioner’s Motion to Dismiss and DISMISSES this case for
petitioner’s failure to make a prima facie case under the Vaccine Act.

                                            CONCLUSION

      This petition is DISMISSED. In the absence of a motion for review filed pursuant to
RCFC, Appendix B, the clerk of the court is directed to enter judgment herewith. 3


IT IS SO ORDERED.


Dated: July 6, 2016                                                        s/ Laura D. Millman
                                                                            Laura D. Millman
                                                                              Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either jointly or
separately, filing a notice renouncing the right to seek review.
                                                    6